Citation Nr: 9932308	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-10 279 A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the June 3, 
1998, Board of Veterans' Appeals (Board) decision, which 
denied service connection for the residuals of Agent Orange 
exposure, to include a skin disorder.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

The Board notes that a motion for reconsideration of June 3, 
1998, Board decision was denied in September 1998.  This case 
comes before the Board on motion by the appellant as to clear 
and unmistakable error in the June 3, 1998 Board decision.

The Board observes that it appears that the veteran has 
raised the issue of entitlement to an increased evaluation 
for posttraumatic stress disorder, currently evaluated as 50 
percent disabling.  He has also raised additional claims of 
service connection for residuals of injuries claimed to have 
been incurred in service.  However, it appears that the RO 
has not had an opportunity to act upon these issues.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  All steps required for 
jurisdiction over these additional issues have not been 
satisfied.  Therefore, they are referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  Service connection for the residuals of Agent Orange 
exposure, to include a skin disorder was denied by the Board 
in a June 3, 1998, decision.

2.  The veteran's simple allegation of clear and unmistakable 
error in the June 3, 1998, Board decision in failing to grant 
service connection for the residuals of Agent Orange 
exposure, to include a skin disorder, fails to meet the 
threshold pleading requirements for revision on the grounds 
of clear and unmistakable error.  

3.   It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
June 1998 decision were ignored or incorrectly applied.

CONCLUSION OF LAW

The veteran failed to meet the minimum pleading requirements 
warranting a conclusion that the Board decision of June 3, 
1998, denying service connection for the residuals of Agent 
Orange exposure, to include a skin disorder, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § § 20.1400, 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  

In an April 1999 statement, the veteran alleged clear and 
unmistakable error in the June 1998 Board decision.  The June 
1998 Board decision denied entitlement to service connection 
for residuals of Agent Orange exposure to include a skin 
disorder on the grounds that there was no medical evidence of 
a diagnosis involving a condition attributable to the 
veteran's military service or to exposure to Agent Orange.  

The veteran has not aimed and the evidence has not shown that 
the facts before the Board were incomplete or incorrect.  His 
general allegation that the Board committed clear and 
unmistakable error by itself provides insufficient basis to 
form a valid basis for concluding or revising a decision on 
the grounds of clear and unmistakable error. 

The veteran's allegation of clear and unmistakable error in 
the 1998 decision has been non-specific and general, as he 
has not pointed out to any particular or precise error of 
fact or law.  He has confined his allegation to issues that 
were not considered nor before the Board at the time of its 
decision of June 1998.  

For instance, he has contended that he is entitled to 100 
percent rating for his service-connected disabilities and 
addressed several physical disabilities, to include his neck, 
back, and toes, for which he maintained should be service 
connected.  The Board notes that these issues were referred 
to the RO for adjudication at the time of the June 3, 1998 
decision, as they were not on appeal before the Board.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the June 
3, 1998, Board decision denying his claim for service 
connection for residuals of Agent Orange exposure to include 
a skin disorder. 

Therefore, the Board finds that inasmuch as the veteran has 
not set forth any bases for findings of error or any 
indication as to why the results of the June 3, 1998, Board 
decision would have been different but for the alleged 
errors, the motion for revision of the Board decision is 
denied.  See 38 C.F.R. § 20.1404(b).

As noted above, a motion of clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).   Stated differently, there was no legal merit 
to the claim when it was advanced to the Board in 1998 and 
there is no legal merit to the current non-specific 
allegation of clear and unmistakable error.


ORDER

The motion for revision of the June 3, 1998, Board decision 
on the grounds of clear and unmistakable error as to a claim 
for service connection for residuals of Agent Orange exposure 
to include a skin disorder is denied.



		
	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals


 


